Affirming.
This case was on the docket in the court below as action No. 19485, and is a companion case to actions *Page 655 
Nos. 19446 and 19447, this day decided. 233 Ky. 650, 655, 26 S.W.2d  ___, Rev. No. 1710, 1712.
The plaintiffs' petition averred that in constructing a large drainage canal known as the Panther Creek Ditch the agents and servants of the defendant's predecessor in office cut the canal across a public highway of Daviess county, known as the Todd Bridge road, and constructed a bridge across the canal at a point where it intersected the road. It also averred that the bridge so constructed was not sufficiently long to cross the canal, and the abutments and supports thereof were not strong enough adequately to support the bridge and have settled so that the bridge is now unsafe and extensive repairs thereto are necessary. Plaintiffs ask that a writ of mandamus issue requiring the defendant to repair the bridge out of the funds of the drainage district. A demurrer to the petition was sustained, the plaintiffs refused to plead further, and judgment was entered dismissing their petition and they have appealed.
The legal questions raised are the same as those raised in the two companion cases heretofore referred to, and upon the authority thereof the judgment is affirmed.